Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Asociado Señor Hernández Denton.
El codemandante recurrente Modesto Maldonado de Je-sús era empleado de la Puerto Nuevo Security Guard, Inc. (en adelante Puerto Nuevo Security), entidad dedicada a la prestación de servicios de seguridad. Dicha entidad fue contratada por la Autoridad de Edificios Públicos (en ade-lante Autoridad) para la prestación de sus servicios en diversas facilidades, entre las que se encontraba el plantel de la Escuela Intermedia Josefina Ferrero ubicada en el Municipio de Fajardo.
Mientras prestaba servicios de vigilancia en el mencio-nado plantel, el señor Maldonado resultó lesionado debido a que el portón de acceso y salida de la escuela se despren-dió y lo impactó en la pierna izquierda. Al momento de ocurrir el accidente, Puerto Nuevo Security era un patrono asegurado a tenor con lo dispuesto en la Ley de Compen-saciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq.
Oportunamente, el señor Maldonado y su esposa, así como la sociedad legal de gananciales compuesta por am-bos y sus hijos mayores y menores de edad (en adelante los recurrentes), presentaron demanda por daños y perjuicios contra el Estado Libre Asociado de Puerto Rico (en ade-lante E.L.A.) y su compañía aseguradora, cuyo nombre desconocían en ese momento. Luego de varios trámites procesales, los recurrentes enmendaron su demanda para *967incluir como partes demandadas a la Autoridad, así como a la Corporación Insular de Seguros (en adelante la Corpo-ración), compañía aseguradora del E.L.A. y de la Autoridad. Posteriormente, el E.L.A. presentó moción de desestimación en la que alegó que, al momento de ocurrir los hechos, era patrono estatutario del codemandante Maldonado, por lo que gozaba de inmunidad patronal conforme a lo establecido en los Arts. 19 y 20 de la Ley de Compen-saciones por Accidentes del Trabajo, 11 L.P.R.A. secs. 20 y 21, y a lo resuelto en el caso Lugo Sánchez v. A.F.F., 105 D.P.R. 861 (1977). La Corporación y la Autoridad presen-taron conjuntamente una moción de sentencia sumaria(1) en la que esbozaron un argumento similar al del E.L.A.: la Autoridad, que era patrono estatutario; la Corporación, que estaba cobijada por la inmunidad de su asegurada.
El tribunal de instancia acogió estos planteamientos y dictó sentencia mediante la cual declaró ha lugar las mo-ciones de desestimación y sentencia sumaria presentadas. Concluyó que la Autoridad, por ser patrono estatutario, goza de inmunidad patronal. A tenor con lo resuelto en F.S.E. v. E.L.A., 111 D.P.R. 402 (1981), extendió dicha in-munidad al E.L.A. basado en que al Estado no se le puede considerar “un extraño ajeno a la Autoridad, ya que ésta (la Autoridad) ejerce funciones públicas esenciales al E.L.A. En consecuencia, desestimó la demanda.
Los recurrentes nos solicitan la revisión de la sentencia dictada por el tribunal a quo. Señalaron, en síntesis, la comisión de dos (2) errores: que instancia erró al aplicar a los hechos del caso de autos lo resuelto en F.S.E. v. E.L.A., supra; que, al así hacerlo, erró al determinar que el E.L.A. es patrono estatutario del codemandante Maldonado.
Luego de expedir el auto de revisión solicitado, la mayo-*968ría de este Tribunal confirmó la sentencia recurrida. Expo-nen como fundamento que, debido a que la Autoridad —quien es patrono estatutario del codemandante Maído-nado y, como tal, goza de inmunidad patronal— es una “instrumentalidad pública”, el E.L.A. es considerado como “el patrono responsable de pagar, en términos fiscales, las primas de seguro” (Sentencia, pág. 965) de dicha instru-mentalidad y, por lo tanto, goza de la inmunidad recono-cida a ésta como patrono estatutario. Disentimos.
II
Antes de profundizar en nuestro disenso, procede acla-rar que estamos de acuerdo con la mayoría en cuanto a que la Autoridad es patrono estatutario del codemandante Maldonado.
En tomo a la figura del patrono estatutario, hemos se-ñalado que:
Nuestra jurisprudencia únicamente ha reconocido la figura del “patrono estatutario” dentro del contexto de un contrato o subcontrato de obra o de servicios, y sólo para aquellos dueños de obra, principales contratistas o subcontratistas que tuvieran —con relación al trabajador lesionado— la obligación legal co-mún de asegurarlo con el Fondo del Seguro del Estado. Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1, 11 (1990).
La Autoridad contrató con el patrono del señor Maído-nado, Puerto Nuevo Security, para la prestación de servi-cios de seguridad. Como parte de dicho contrato, la Autori-dad le exigió a Puerto Nuevo Security que asegurara a sus empleados con los seguros de compensación por accidentes requeridos por ley. Puerto Nuevo Security cumplió y ase-guró a sus empleados, por lo que se convirtió en patrono asegurado. Reiteradamente hemos resuelto que, en situa-ciones como ésta, “el principal contratante o dueño de la obra no es un ‘tercero’ dentro del significado del Art. 31 de *969la [Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 32], sino un ‘patrono estatutario’, inmune a reclamaciones de obreros por estar expresamente exento de la obligación de asegurar en aquellos casos en donde el contratista independiente estuviera asegurado”. Santiago Hodge v. Parke Davis Co., supra, pág. 11. Véase, además, Vda. de Costas v. P.R. Olefins, 107 D.P.R. 782 (1978).
Sin embargo, la inmunidad que cobija a la Autoridad como patrono estatutario no puede extenderse hasta cubrir al E.L.A. y aislarlo de la reclamación de los recurrentes. La naturaleza de la Autoridad, según surge de la propia ley que la crea, hace de ésta una entidad distinta y distingui-ble del E.L.A. Veamos.
hH HH hH
La Autoridad fue creada en virtud de las disposiciones de la Ley Núm. 56 de 19 de junio de 1958, según enmen-dada, 22 L.P.R.A. secs. 901-907 y 908-917. Fue establecida como una entidad corporativa con personalidad jurídica propia; como “un cuerpo corporativo y político con sucesión corporativa”, con “completo dominio y supervisión sobre to-das y cada una de sus propiedades y actividades” y con capacidad “para demandar y ser demandada ...”. 22 L.P.R.A. sees. 902 y 906(3) y (4).
No obstante el hecho de que las corporaciones públi-cas(2) son parte integrante de la Rama Ejecutiva del E.L.A., éstas “se diferencian de otros organismos en esa rama de gobierno, ya que el uso de la ficción corporativa para llevar a cabo sus actividades gubernamentales tiene la finalidad de librarlas de ciertas restricciones que pesan *970sobre los departamentos tradicionales del Gobierno, lo-grando cierta flexibilidad y adaptabilidad característica de las empresas comerciales privadas”. Op. Sec. Just. Núm. 1984-9, pág. 59.
Al ser creada como ente corporativo con personalidad jurídica propia, la Autoridad tenía la finalidad de poder actuar con independencia del E.L.A. Esto se colige de la discusión habida en la Cámara de Representantes al mo-mento de ser sometido para su aprobación el Proyecto del Senado 297 (en adelante P. del S. 297), proyecto de ley que dio paso a la creación de la Autoridad. Al presentarse el informe de la Comisión de Gobierno Estatal sobre el P. del S. 297, se dijo lo siguiente:
...es la intención de este proyecto crear un organismo con configuración propia, con facultades y deberes autónomos, ten-diente a facilitar la más rápida y eficaz tramitación en la ad-quisición, arrendamiento, construcción y mejoras de facilidades de oficinas para el Estado Libre Asociado de Puerto Rico. 10 Diario de Sesiones, T. 4, pág. 1847 (1958).
La Comisión de Obras y Terrenos Públicos presentó otro informe en el cual expresó el propósito fundamental del P. del S. 297:
Este proyecto es con el propósito de estructurar un organismo gubernamental con suficiente poder y autonomía que facilite los trámites necesarios para el financiamiento de la adquisición, arrendamiento, construcción y mejoras de facilidades de ofici-nas para el Estado Libre Asociado. La Autoridad que se crea, aunque muy parecida a la Compañía existente, creada por la Ley Núm. 117 aprobada el 1 de julio de 1953, funcionaría inde-pendientemente regida por cinco (5) miembros nombrados por el honorable Gobernador. Actualmente la Compañía [del Centro Gubernamental de Oficinas de Puerto Rico] está adscrita al De-partamento de Obras Públicas, sin suficiente independencia para facilitar la contratación de empréstitos bien sea mediante la emisión de bonos u otras formas que la nueva Autoridad crea conveniente. (Enfasis suplido.) Diario de Sesiones, supra, pág. 1868.
*971Lo anterior es indicativo de que, como cuestión de hecho y de derecho, la Autoridad fue creada para funcionar como si fuera una empresa privada, con independencia del E.L.A. En cuanto a qué criterios deben considerarse al de-terminar si una entidad gubernamental opera como una empresa privada, hemos señalado, entre otros, los siguien-tes:
...si los empleados de la agencia concernida están cubiertos por la Ley de Personal del Estado Libre Asociado; si los servicios prestados por la agencia, por su naturaleza intrínseca, nunca han sido prestados por la empresa privada; si la agencia está capacitada para funcionar como una empresa o negocio pri-vado; si la agencia de hecho funciona como una empresa o ne-gocio privado; el grado de autonomía fiscal de que disfrute la agencia; el grado de autonomía administrativa de que goce; si se cobra o no un precio o tarifas por el servicio rendido (precio que debe ser básicamente equivalente al valor del servicio); si los poderes y facultades concedidos en la ley orgánica de la agencia la asemejan fundamentalmente a una empresa.pri-vada; y si la agencia tiene o no la capacidad para dedicarse en el futuro a negocios lucrativos o a actividades que tengan por objeto un beneficio pecuniario. A estos criterios pueden aña-dirse otros, sin pretender agotar la lista: la estructura en sí de la entidad; la facultad de la agencia para demandar y ser de-mandada ilimitadamente; el poder de obtener fondos propios en el mercado general de valores a base de su récord económico y sin empeñar el crédito del Estado Libre Asociado; la facultad de adquirir y administrar propiedades sin la intervención del Es-tado .... A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437, 455 (1976). Véase, además, Unión Empleados Carreteras v. J.R.T., 119 D.P.R. 116 (1987), opinión concurrente.
Al hacer esta enumeración, aclaramos que ninguno de estos criterios es determinante por sí solo, sino que es ne-cesario “examinar en cada caso la conjunción de factores existentes para a su luz resolver si la [instrumentalidad] concernida funciona o no como un negocio privado ...”. A. A. A. v. Unión Empleados A A A., supra, pág. 456. “Es claro que la enumeración de factores hecha en el caso no es taxativa y que ninguno de estos criterios tendrá más peso o *972valor que los demás.” Unión Empleados Carreteras v. J.R.T., supra, pág. 126.
Un examen de los poderes otorgados a la Autoridad por la ley que la creó, a la luz de los criterios antes menciona-dos, fortalece nuestra conclusión de que ésta, concebida como una corporación o instrumentalidad con autonomía y personalidad jurídica separada del E.L.A., opera como una empresa o negocio privado. Veamos.
Una vez aprobada la ley, para hacer viable el propósito trazado por los legisladores, a la Autoridad se le otorgó, entre otras cosas, el poder necesario “para tener completo dominio y supervisión sobre todas y cada una de sus pro-piedades y actividades incluyendo el poder de determinar el carácter y la necesidad de todos sus gastos, y el modo como los mismos deberán incurrirse, autorizarse y pagar-se”, 22 L.P.R.A. sec. 906(3); se le dio poder “para demandar y ser demandada, querellar y defenderse en todos los tribunales de justicia y organismos administrativos”, 22 L.P.R.A. sec. 906(4); se le autorizó a emitir bonos, lo cual le concede la autonomía fiscal deseada y es cónsono con la idea de excluirla de la deuda pública, 22 L.P.R.A. sec. 907; para facilitarle la gestión de fondos y permitirle realizar sus fines corporativos, se le concedió exención contributiva sobre sus bienes, propiedades, bonos y las ventas devenga-das por éstos, 22 L.P.R.A. sec. 909; se le excluyó de la apli-cación de las disposiciones de la Ley de Personal del Ser-vicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.) 22 L.P.R.A. sec. 911, y se le facultó para arrendar total o parcialmente sus propie-dades y percibir rentas, 22 L.P.R.A. sec. 916.
Teniendo en mente lo antes expuesto, pasemos a anali-zar si a la luz de la situación particular del caso de autos el E.L.A. debe ser considerado como patrono estatutario o si, por el contrario, es un tercero responsable a tenor con lo dispuesto en la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 32.
*973IV
El sistema de compensaciones a obreros “fue implan-tado para eliminar el desamparo en que quedaban los obre-ros que sufrían accidentes en el trabajo, quienes para po-der obtener compensación tenían que demostrar judicialmente la negligencia de su patrono”. Santiago Hodge v. Parke Davis Co., supra, pág. 9. Este sistema es financiado mediante el establecimiento de un seguro com-pulsorio a cuyo pago está obligado todo patrono que emplee uno o más obreros o empleados. 11 L.P.R.A. secs. 2, 18 y 19. A cambio del pago por parte del patrono de este seguro compulsorio, el legislador le concedió inmunidad contra cualquier reclamación que tuviera un empleado u obrero en su contra. Esto es, todo obrero o empleado que se le-sione, inutilice o pierda la vida como consecuencia de un accidente que provenga de “cualquier acto o función inhe-rente a su trabajo o empleo” y que ocurra “en el curso de éste”, si su patrono está asegurado con arreglo a la Ley de Compensaciones por Accidentes del Trabajo, sólo tiene de-recho a la compensación que ésta provee.(3) Carece de causa de acción contra su patrono por los daños sufridos. 11 L.P.R.A. secs. 2 y 21; Admor. F.S.E. v. Flores Hnos. Cement Prods., 107 D.P.R. 789, 792 (1978). Como vimos ante-riormente, esta inmunidad protege por igual al patrono estatutario.
*974Sin embargo, el sistema de compensaciones no está diseñado para extender la inmunidad a “terceros” o “extra-ños” responsables por los daños causados al obrero o empleado. 2A Larson, Law of Workmen’s Compensation Cap. XIV (1988); Santiago Hodge v. Parke Davis Co., supra; 11 L.P.R.A. sec. 32. “Extender la inmunidad ... [hasta cubrir a éstos] iría en detrimento del derecho del trabaja-dor a reclamar daños que él no ha transigido ni renunciado en la histórica fórmula de seguro exclusivo incorporada en nuestra Ley de Compensaciones por Accidentes del Trabajo.” Ruiz Díaz v. Vargas Reyes, 109 D.P.R. 761, 764-765 (1980). Una vez se determina que la lesión, muerte o enfermedad del obrero o empleado ocurrió en circunstan-cias que hacen responsables de las mismas a un tercero, “el obrero o empleado lesionado tiene elección de remedios. Puede reclamar al Fondo, o puede renunciar sus derechos en el Fondo y reclamar directamente al tercero responsa-ble de sus lesiones, o puede hacer ambas siempre que no haya subrogación de parte del Administrador del Fondo y transcurran 90 días desde que la decisión administrativa sea final y ejecutoria”. López Rodríguez v. Delama, 102 D.P.R. 254, 257-258 (1974).
Ahora bien, para que estas disposiciones entren en fun-ción, es necesario establecer quién es un “tercero”. La tarea de definir esta figura ya fue acometida. En López Rodríguez v. Delama, supra, pág. 258, dijimos que “[e]n ausencia de expresión legislativa sobre el significado del vocablo ‘terceras personas’ usado en el Art. 31 de la Ley, [11 L.P.R.A. sec. 32,] debemos conferirle su significado usual asumiendo que incluye a toda persona aparte del empleado lesionado y su patrono asegurado”. Posteriormente, en Lugo Sánchez v. A.F.F., supra, págs. 866-867, añadimos que “[e]l tercero sujeto a demanda por daños y perjuicios a los fines del Art. 31 de la Ley es persona extraña, ajena y separada de la interacción jurídica que relaciona al pa-trono estatutario ... y al contratista ... con el Fondo del *975Seguro del Estado en la obligación legal común de asegu-rar sus obreros y empleados a tenor con lo dispuesto en la Ley de Compensaciones por Accidentes del Trabajo”. Final-mente, al tomar en consideración lo antes señalado, resol-vimos que “el concepto de tercero está inexorablemente atado a: (1) la existencia o no de la obligación de asegurar; y (2) si efectivamente está la persona cubierta por el Fondo, con referencia al obrero reclamante”. F.S.E. v. E.L.A., supra, pág. 405.(4)
De lo antes dicho se desprende que no será considerada como “tercero” aquella persona que tenga la obligación de cubrir e indemnizar a su obrero o empleado mediante el pago de las primas requeridas, de forma tal que éste quede asegurado en el Fondo del Seguro del Estado.
En el caso de autos, el E.L.A. no tiene la obligación de pagar las primas para asegurar a los empleados u obreros de la Autoridad ni a los obreros o empleados de las perso-nas que contraten o subcontraten con la Autoridad. La ley que la creó tenía el propósito específico de concederle sufi-ciente autonomía fiscal con relación al Estado. Dicha ley no contiene disposición o lenguaje alguno que vincule u obli-gue al E.L.A. al pago de las primas del seguro que estipula la Ley de Compensaciones por Accidentes del Trabajo. Como indicamos anteriormente, el E.L.A. y la Autoridad son dos (2) personas jurídicas totalmente distintas e independientes.
No es necesario acudir a los postulados de la “doctrina de la doble capacidad”(5) para sostener la conclusión a que *976hemos llegado. La misma, además de ser rechazada en nuestra jurisdicción y en la mayoría de las jurisdicciones estatales en Estados Unidos, no es aplicable al caso de autos. Tampoco es necesario acudir a la “doctrina de la doble personalidad”. Esta doctrina fue formulada con la intención de corregir las deficiencias de la “doctrina de la doble capacidad”. La “doctrina de la doble personalidad” postula que un patrono puede convertirse en tercero, su-jeto a responderle en daños y peijuicios a su empleado, únicamente si posee una segunda personalidad totalmente independiente y sin relación alguna con su rol como pa-trono, que mediante estándares establecidos la ley lo reco-nozca como una persona legal separada. Larson, supra, Sec. 72.80-72.81(b), págs. 14-229 a 14-236.
En el caso de autos, el E.L.A. no es patrono del code-mandante Maldonado. Es un tercero extraño a la relación contractual y patronal establecida entre la Autoridad y Puerto Nuevo Security. Por lo tanto, no abandona una per-sonalidad patronal para adquirir, por ficción legal, otra personalidad distinta. El E.L.A. simplemente es una persona jurídica diferente y separada de la Autoridad. Es es-pecíficamente dentro de este esquema que la Autoridad, corporación pública con personalidad propia, debe conside-rarse como patrono independiente y separado del E.L.A., según lo dispuesto en el Art. 2 de la Ley de Compensacio-nes por Accidentes del Trabajo, 11 L.P.R.A. sec. 2.(6)
Incidió el tribunal de instancia al aplicar a este caso lo resuelto en F.S.E. v. E.L.A., supra.(7) El E.L.A. no es pa-*977trono estatutario del Sr. Modesto Maldonado De Jesús. Los errores señalados fueron cometidos.
A la luz de lo antes expuesto, revocaría la sentencia recurrida.

(1) A pesar de que fue intitulada como “moción de sentencia sumaria”, debido a que no incluyeron declaraciones juradas con su presentación, para todos los efectos puede considerarse como una “moción de desestimación”.


(2) “Los términos corporación pública e instrumentalidad gubernamental se uti-lizan indistintamente para denominar un organismo administrativo con autonomía y personalidad jurídica propia, separada o aparte del Estado Libre Asociado, y el cual tiene la flexibilidad necesaria para desempeñar sus actividades.” Op. Sec. Just. Núm. 1983-29, pág. 171.


(3) En caso de que le ocurra un accidente a mi obrero o empleado de un patrono que no estuviese asegurado, el Administrador del Fondo del Seguro del Estado de-terminará la compensación y los gastos que proceda concederle al primero y cobrará al patrono dicha compensación y gastos. Además, el obrero o empleado perjudicado, así como sus beneficiarios, pueden proceder contra el patrono no asegurado como si la Ley de Compensaciones por Accidentes del Trabajo no existiera. Pueden presentar una petición para solicitar compensación ante la Comisión Industrial así como instar acción en daños y perjuicios ante los tribunales.
Estas acciones no son excluyentes entre sí. El obrero o empleado, o sus benefi-ciarios, pueden iniciar una, otra o ambas. El patrono no asegurado no puede benefi-ciarse de la inmunidad que provee la ley. Véase el Art. 15 de la Ley de Compensa-ciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 16.


(4) La discusión relativa a la figura del “tercero”, al igual que a la del “patrono estatutario”, ha surgido en el contexto de las relaciones entre contratistas y subcon-tratistas con el patrono principal o dueño de la obra.


(5) En F.S.E. v. E.L.A., 111 D.P.R. 402, 406 (1981), discutimos la trayectoria y el alcance de la doctrina de la doble capacidad. Allí la describimos como “aquella bajo la cual ‘un patrono normalmente inmune a una reclamación por daños y perjuicios en virtud del principio de remedio exclusivo puede ser responsable hacia su empleado si ostenta, además de su capacidad como patrono, una segunda capacidad dimanante de una obligación independiente a la impuesta como patrono’ ”. Allí rechazamos la *976aplicación de esta doctrina a la situación discutida.


(6) En lo pertinente, dicho artículo establece lo siguiente:
“...El Gobierno del Estado Libre Asociado, y los diversos gobiernos municipales, juntas, comisiones, autoridades, instrumentalidades, corporaciones públicas y agen-cias del Estado Libre Asociado, se considerarán como patronos y como tales serán comprendidos dentro de las disposiciones de este Capítulo en cuanto a los obreros, empleados y funcionarios que utilicen.” 11 L.P.R.A. sec. 2.


(7) El caso F.S.E. v. E.L.A., supra, es distinguible del caso de autos. Allí se trataba de la reclamación de una empleada de una agencia del Estado Libre Asociado (E.L.A.) —Policía de Puerto Rico— por -una caída sufrida en las facilidades de otra *977agencia del Gobierno —Departamento de Instrucción Pública— mientras se encon-traba en funciones de su empleo. Tanto la Policía como el Departamento de Instruc-ción Pública son agencias totalmente dependientes del E.L.A. Ninguna posee perso-nalidad jurídica propia ni generan sus propios ingresos. No se trata aquí de corporaciones o instrumentalidades públicas en el significado particular de esta terminología. Op. Sec. Just. Núm. 1983-29, pág. 171. En ese caso, al E.L.A. no se le podía considerar como un tercero extraño y ajeno a ambas agencias.